DETAILED ACTION
Introduction
Claims 1, 3-5, 10, and 11 have been examined in this application. Claims 1, 3, and 4 are amended. Claims 5 and 10 are original. Claim 11 is new. Claim 2 is cancelled. Claims 6-9 are withdrawn. This is a final office action in response to the arguments and amendments filed 8/5/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Application DE102019108465.2 filed in Germany on 04/01/2019 and Application DE102019207773.0 filed in Germany on 05/28/2019. Receipt is acknowledged of certified copies of both papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 8/5/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 6-7 under the heading “II. 35 U.S.C. § 112 Indefiniteness Rejections”), the arguments and amendments are persuasive, and the previous rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 7 under the heading “III. 35 U.S.C. § 101 Subject Matter Rejections”), the arguments and amendments are persuasive, and the previous rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 (presented on p. 7-10 under the heading “IIV 35 U.S.C. § 102 Rejections”), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn. However, upon further consideration a new grounds of rejection is made under 103 in view of the additional prior art of Publication DE102018109883A1 (Dolgov et al.) as well as the previously relied upon art of Publication WO2019/055281A2 (Gillen).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites “selecting a second of the plurality of routes, using a second travel control of the second driverless transport system, based upon the transmitted generated movement information” and controlling of the second driverless transport system along the selected second route. The disclosure as originally filed (see e.g. specification p. 7, ln. 6-11) states that the movement information can be transmitted to at least one further object, which may then adapt or change its current behavior, including modifying a current or predetermined route to the destination point. However, the modifying of a current or predetermined route of the second driverless transport system is not the same as selecting a second of the plurality of routes (the plurality of routes being the routes that were provided to the first driverless transport system). It is noted that the subsequent paragraph in the specification (p. 7, ln. 13-20) recites the movement information being taken into account for selecting routes, however the context provided is that routes can be made available to at least one object based on the start of “its movement.” The paragraph appears to recite the movement of one object causing routes to be offered or selected for that one object. The paragraph broadly recites that this can be applied for plural objects (when “at least one” comprises two or more objects), but does not detail how this occurs, and does not recite the narrower claimed case wherein a second driverless transport system selects a second of the same plurality of routes which were offered to a first driverless transport system, based on movement of the first driverless transport system. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3-5, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 3, the claim recites “transmitting, using a local control center of the second of the plurality of floor elements, the transmitted generated movement information to the second driverless transport system.” It is noted that the claim is dependent upon Claim 1, which recites the movement information transmitted from a first of the floor elements to a second floor element. The disclosure as originally filed (see e.g. specification p. 7, ln. 1-11) states that the movement information can be transmitted to at least one further object and/or to another floor element. In other words, the disclosure covers scenarios including the movement information transmitted from a first floor element to a second floor element, or from a first floor element to an object, or from a first floor element to both a second floor element and object, but does not appear to recite the particular sequence in Claim 3 wherein the generated movement information is transmitted from a control center of the second of the plurality of floor elements to the second driverless transport system. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 (which for the purposes of examination is interpreted as depending on Claim 3 – see rejections under 112(b) below) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 3 and for failing to cure the deficiencies listed above.
Regarding Claim 11, the claim recites “setting a characteristic of an LED” of a floor element. The disclosure as originally filed (see e.g. specification p. 12, ln. 11-19) recites various mechanisms for playing back a trail, including coloring of LEDs or changing illumination frequency. However, the language in the claim for “a characteristic” is broader than the examples in the disclosure and encompasses other characteristics (such as brightness, illumination pattern, illumination direction, etc.) that are not included in the disclosure. The disclosure appears to only recite the two particular LED characteristics and does not appear to recite the broader language of “a characteristic of an LED.” Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, regarding Claim 11, the claim recites the setting of the characteristic of an LED “based upon a frequency of use of one of the plurality of routes.” The disclosure as originally filed (see e.g. specification p. 12, ln. 11-19) recites various mechanisms for playing back a trail, which can include 1) communication of a route including the route frequency of use, and/or 2) coloring of an LED and/or 3) changing illumination frequency. In other words, the communication of information about frequency of use and the setting of an LED characteristic are both possible responses to the need to play back a trail. The disclosure does not recite that any of these responses is based on any other, and does not recite the claimed limitation wherein the setting of an LED characteristic (i.e. the mechanism of 2) and 3)) is based on the frequency of use (part of the mechanism of 1)). Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrases including the term “travel control” renders the claim indefinite. The claim recites actions performed by a “first travel control” or by a “second travel control.” However, it is not clear what “a control” represents in the claim, and whether the term is meant to be a particular piece of hardware (i.e. a controller) or alternatively if a “travel control” can be something else such as an algorithm, or strategy, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the term is interpreted as if it said “travel controller.”
Additionally, regarding Claim 1, the limitation “selecting a second of the plurality of routes, using a second travel control of the second driverless transport system, based upon the transmitted generated movement information” renders the claim indefinite. The claim previously recites providing the plurality of routes to a first driverless transport system. The claim also recites transmitting the generated movement information to at least one of a second driverless transport system and a second of the plurality of floor elements (an alternative limitation wherein only one of the alternatives is necessary). The claim never recites that the plurality of routes are transmitted or provided to the second driverless transport system, and it is therefore unclear how the second driverless transport system can actually select a route from among the plurality of routes. Additionally, the selection is stated to be based upon the transmitted generated movement information. For the case where the “transmitting” limitation is a transmitting to a second of the plurality of floor elements only, the claim is additionally indefinite as it is not clear how the selecting by the second driverless transport system can occur when the movement information is transmitted between two floor elements and does not appear to ever be known or received by the second driverless transport system. In other words, the claim is missing information necessary in order to understand how the second driverless transport system can perform the selecting step. The claim is therefore indefinite. For the purposes of examination, the claim is interpreted such that the second driverless transport system receives data representing at least a portion of the plurality of routes from the first driverless transport system, and receives the generated movement information from any other part of the system.
Claims 3-5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 10, the phrase “the data communication with the at least one object” renders the claim indefinite. Claim 10 depends on Claim 4, which recites “a data communication between the second driverless transport system and at least one of the plurality of floor elements,” however there does not appear to be antecedent basis for a data communication “with the at least one object.” It is unclear whether the phrase in Claim 10 is intended to recite the data communication with the second driverless transport system, or if the data communication in Claim 10 is intended to be some different communication with at least one object. The claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “the data communication with the second driverless transport system.”
Regarding Claim 11, the claim is dependent on Claim 2, which has been cancelled. It is unclear whether Claim 11 is intended to be cancelled as well, or is intended to be dependent on one of Claims 1, 3-5, or 10, or something else. The claim is therefore indefinite. For the purposes of examination, Claim 11 is interpreted as being dependent upon Claim 3.
Additionally, regarding Claim 11, the limitation for setting a characteristic renders the claim indefinite. The preamble of the claim states “wherein transmitting the transmitted generated movement information comprises…”. However, the setting of a characteristic of an LED light, as best understood in light of the specification, is a way of displaying a trail on the floor elements, and does not appear to be part of any transmitting step. It is generally unclear whether the setting of the LED characteristic is actually intended to be part of the transmitting (i.e. the transmitting being performed optically), or alternatively if the setting of the characteristic is in response to the transmitting, or is merely another function of the floor elements, or something else. The claim is therefore indefinite. For the purposes of examination, the setting of the characteristic is interpreted as being an additional step which occurs in response to the transmitting of the transmitted generated movement information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2019/055281A2 (Gillen) in view of Publication DE102018109883A1 (Dolgov et al.) (English translation is used for citation of the description).

Regarding Claim 1, Gillen discloses a method for operating a track guidance system (see p. 49, ln. 29-32, operating system including location devices 400 and autonomous vehicle 100 for navigation (i.e. guidance on route/track)) including a plurality of floor elements (see Figure 8, p. 49, ln. 29-32 one or more location devices 400, which (p. 28, ln. 15-16) can be secured to a floor tile), comprising:
providing a route to a specified destination (see p. 40, ln. 22-26, generating recommended route to a desired destination) along the plurality of floor elements (see Figure 8, p. 51, ln. 1-4, locational devices 400 (floor elements) along the route) to a first driverless transport system (see p. 46, ln. 13-16, the generated route provided for implementation by the autonomous vehicle 100 (driverless transport system));
selecting with a first travel control of the first driverless transport system (see p. 46, ln. 13-16, implemented by the onboard controller (first travel control) of the autonomous vehicle) the first route (see p. 46, ln. 13-16, the recommended route selected to be executed in the further steps);
controlling, with the first travel control, the first driverless transport system along the selected first route (see p. 46, ln. 13-16, autonomous vehicle traveling along the recommended route using onboard controller);
tracking movement of the first driverless transport system along the selected first route using a first of the plurality of floor elements (see p. 55, ln. 18-20, a receiving location device (a first of the plurality of floor elements) receiving a signal once the autonomous vehicle is in range, i.e. following the progress (tracking) by proximity);
generating movement information using the tracked movement (see p. 55, ln. 18-20, the signal in the receiving location device being data related to the object movement (movement information) generated in the receiving location device); 
transmitting the generated movement information to at least one of a second driverless transport system and a second of the plurality of floor elements (see p. 55, ln. 18-27, the receiving location device transmitting the received signal (movement information) to a second location device 400 (second floor element)).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.


As above, Gillen discloses a recommended route provided and selected, along the plurality of floor elements to a specified destination (see mapping above), and further discloses the method may be used to calculate one or more routes (see p. 40, ln. 10-11).

Gillen does not explicitly recite:
providing a plurality of routes to a specified destination along the plurality of floor elements to a first driverless transport system; and
selecting with a first travel control of the first driverless transport system a first of the plurality of routes.

However, Dolgov et al. teaches a method for autonomous vehicle operation (see e.g. [0008, 0011]), including:
providing a plurality of routes to a specified destination to a first driverless transport system (see [0050-0051] vehicle 100 (first driverless transport system) receiving foreign trajectory group 200 and having its own trajectory group 106. I.e. being provided with the complete plurality of trajectories of both groups, which (see Figure 3) are to a downstream destination on the road);
selecting with a first travel control of the first driverless transport system (see [0034, 0043], carried out by a device on the vehicle 100) a first of the plurality of routes (see [0053] the vehicle 100 selecting a collision-free trajectory 108).


Gillen further discloses a second driverless transport system with a second route (see p. 57, ln. 33).
Gillen does not explicitly recite the method comprising:
selecting a second of the plurality of routes, using a second travel control of the second driverless transport system, based upon the transmitted generated movement information; and
controlling, with the second travel control, the second driverless transport system along the selected second route.

However, Dolgov et al. teaches the method as above, comprising:
selecting a second of the plurality of routes, using a second travel control of the second driverless transport system (see [0054-0055], in the other vehicle 104, a data packet is received with trajectory data and a collisionless tuple is selected, e.g. including trajectory 108 for the first vehicle and trajectory 204 for the second vehicle (trajectory 204  being a second of the total plurality of routes, which is selected as part of the tuple)), based upon transmitted movement information (see [0054, 0055] based on the received data packet which [0024] can include sensor data describing the current situation, i.e. information describing movement through the environment); and
controlling, with the second travel control, the second driverless transport system along the selected second route (see [0011] the vehicles controlled autonomously, and [0056] the trajectory 204 forms the reference trajectory, which [0076] is the setpoint for the controller).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second autonomous vehicles and transmission of movement information in Gillen to use a cooperative planning of driving maneuvers as taught by Dolgov et al., such that the first driverless transport vehicle is provided with a plurality of routes and selects a route, and the second driverless transport vehicle additionally selects a route of the plurality, with the motivation of improving efficiency and safety by avoiding collisions while ensuring that none of the vehicles must perform a disproportionate intervention maneuver (see Dolgov et al., [0007, 0008]).

Regarding Claim 3, Gillen discloses the method according to Claim 1, further comprising:
transmitting, using a local control center of the second of the plurality of floor elements (see p. 25, ln. 11-34, the location devices (including second floor element) having hardware for data handling/transmitting), the transmitted generated movement information to the second driverless transport system (see p. 55, ln. 18-27, the receiving location device (second floor element) can receive the transmitted signal (movement information) and provide navigation cues for the vehicle, (and see p. 57, ln. 26-31) the navigation cues can apply to all autonomous vehicles, i.e. transmitting information representing the movement to all driverless transport systems including the second).

Regarding Claim 4, Gillen discloses the method according to Claim 1, further comprising:
conducting a data communication between the second driverless transport system and at least one of the plurality of floor elements (see p. 55, ln. 18-27, the receiving location device (second floor element) can receive the transmitted signal (movement information) and provide navigation cues for the vehicle, (and see p. 57, ln. 26-31) the navigation cues can apply to all autonomous vehicles, i.e. a communication to all driverless transport systems including the second).

Regarding Claim 5, Gillen discloses the method according to Claim 4, further comprising:
providing the plurality of floor elements with at least one of a marking element and an indicating element (see p. 27, ln. 28 and p. 28, ln. 1-4 each location device capable of illumination (i.e. a visible mark and an indication by illumination)); and
activating the provided at least one of the marking element and the indicating element based on the conducted data communication (see p. 55, ln. 18-27, providing navigation cues for the vehicle, p. 57, ln. 26-31, which can be for all autonomous vehicles (including the second) and p. 59, ln. 5-7 lights may be flashing, i.e. activating for subsequent flashes based on the communication being started).

Regarding Claim 10, Gillen discloses the method according to claim 4, further comprising:
providing the plurality of floor elements with at least one of a marking element and an indicating element (see p. 27, ln. 28 and p. 28, ln. 1-4 each location device capable of illumination (i.e. a visible mark and an indication by illumination)); and
activating the provided at least one of the marking element and the indicating element based on an evaluation of the data communication with the at least one object (see p. 55, ln. 18-27, providing navigation cues for the vehicle, p. 57, ln. 26-31, which can be for all autonomous vehicles (including the second) and p. 59, ln. 5-7 lights may have a flashing frequency, i.e. activating for subsequent flashes based on evaluation of time of the previous communication).

Allowable Subject Matter
Claim 11 is rejected under 112 and objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the rejections under 112 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claim 3, the prior art references Publication WO2019/055281A2 (Gillen) and Publication DE102018109883A1 (Dolgov et al.) disclose or render obvious the limitations in the claim (see mapping above).
Publication US2018/0101892A1 (Pandey et al.) teaches illumination of a tile forming a common portion of a path of two vehicles (see [0042]).

However, the prior art does not teach or render obvious:
the method according to Claim 2, wherein transmitting the transmitted generated movement information comprises:
setting a characteristic of an LED of the second of the plurality of floor elements based upon a frequency of use of one of the plurality of routes, wherein the LED is associated with the one of the plurality of routes.
Examiner’s note: as interpreted due to the issues of indefiniteness presented above with respect to 112(b).

The combination of limitations defining the particular setting of a characteristic of a second floor file LED, based on the frequency of use of one of the routes, and combined and integrated with the particularly claimed other steps of the method is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claim 11 would be allowable.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20160161257-A1 teaches subject matter including providing plural routes for plural vehicles using a common graph (see e.g. Claim 1).
US-20180178382-A1 teaches subject matter including providing plural coordinated routes for plural robotic vehicles (see e.g. [0094]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619